      Case 3:20-cv-00128-DPM-PSH Document 6 Filed 05/27/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


KIMBERLY JACKSON                                                           PLAINTIFF
ADC #708864

v.                          No: 3:20-cv-00128 DPM-PSH


NICOLE LANG, et al.1                                                   DEFENDANTS


                                        ORDER

      Having reviewed Kimberly Jackson’s amended complaint (Doc. No. 5) for

screening purposes,2 it appears that service is appropriate on her claims. The Clerk

of the Court shall prepare summonses for the defendants, and the United States

Marshal is hereby directed to serve a copy of the amended complaint (Doc. No. 5)

and summonses on them without prepayment of fees and costs or security therefor.

Defendants should be served through the ADC Compliance Division.3




      1
        The Clerk of Court is directed to remove the Doe defendants from the style of the
case because Jackson does not list or describe any Doe defendants in her amended
complaint.
      2
        The Prison Litigation Reform Act (PLRA) requires federal courts to screen
prisoner complaints seeking relief against a governmental entity, officer, or employee.
28 U.S.C. § 1915A(a).
      3
         Error! Main Document Only. If the defendant is no longer an ADC employee,
the individual responding to service is instructed file a notice informing the Court.
Case 3:20-cv-00128-DPM-PSH Document 6 Filed 05/27/20 Page 2 of 2




IT IS SO ORDERED this 27th day of May, 2020.




                             UNITED STATES MAGISTRATE JUDGE




                               2
